                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:17-CR-00158-D-1

UNITED STATES OF AMERICA

             v.

SEAN TRENT BARNES

                       FINAL ORDER OF FORFEITURE

      WHEREAS, on July 24, 2018, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant's

plea agreement whereby the defendant agreed to the forfeiture of the property listed

in the May 17, 2017 Criminal Indictment, to wit: A .38 caliber lver Johnson Arms

and Cycleworks pistol, bearing serial number 14559, any and all related ammunition,

and $5,240.00 ,in U.S. Currency.

      AND WHEREAS, the Government has advised the Court that the subject

$5,240.00 in U. S. currency is not in federal custody, and represents gross proceeds

the defendant personally obtained as a result of the conspiracy and for· which the

United States may forfeit substitute assets pursuant to 21 U.S.C. § 853(p).

      AND WHEREAS, in accordance with Supplemental Rule G(4)(i)(A), the

Government is not required to publish notice, as the property forfeited is worth less

than $1,000. In addition, as no other potential claimants are known, no direct notice

need be provided;




                                          1
              It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the subject firearm and ammunition listed in the July 24, 2018

Preliminary Order of Forfeiture, is hereby forfeited to the United States. The United

States Department of Justice is directed to dispose of the property according to law,

including destruction.

      2.     That $5,240.00, an amount representing the gross proceeds of the

criminal offenses and for which the United States may forfeit substitute assets

pursuant to 21 U.S. C. § 853(p), is hereby forfeited to the United States. Pursuant to

Rule 32.2(e) of the Federal Rules of Criminal Procedure, the United States may move

to amend this Order at any time to substitute specific property to satisfy this Order

of Forfeiture in whole or in part.

      3.     That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of Justice's

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881.

      SO ORDERED this _1_ day of __J_a_n_u_a_ry_ _, 2019.




                                          2
